Citation Nr: 1810694	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  17-26 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel






INTRODUCTION

The appellant served in the Army National Guard of Missouri from May 1963 to May 1969. During this time, he served on a period of active duty for training (ACDUTRA) from October 1963 to April 1964.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the RO. 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

A bilateral hearing loss disability was not manifest during service or within one year of separation. Bilateral sensorineural hearing loss disability is not attributable to service.





CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, organic disease of the nervous system is a chronic disease.  38 U.S.C. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Specific to claims of service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).

The Veteran asserts that noise exposure in service caused his bilateral hearing loss disability.

The October 1963 audiological examination showed that the Veteran's puretone thresholds, in decibels, were as follows (note ASA to ISO-ANSI conversion):
		


HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
15
0
5
5
-5

The March 1964 audiological examination showed that the Veteran's puretone thresholds, in decibels, were as follows (note ASA to ISO-ANSI conversion):
		


HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
10
0
0
5
0

The service treatment records show no complaints or findings of hearing loss disability.

However, that the absence of in-service evidence of hearing loss disability is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In a statement associated with his January 2015 VA application for service-connected compensation, the Veteran contends that in the performance of his service duties, he was exposed to hazardous levels of noise. He reported that he was not provided adequate hearing protection.  

In May 2015, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:

			


HERTZ




500
1000
2000
3000
4000
RIGHT
35
40
60
55
55
LEFT
40
40
65
55
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 100 percent in the left ear. Thus, he demonstrated bilateral hearing loss disability for VA purposes. 

The audiologist opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event during the Veteran's period of service. The audiologist noted that the Veteran reported that he was exposed to firearms and artillery noise without the use of hearing protection during his period of service. The audiologist reviewed the service treatment records which showed normal hearing at the time of the Veteran's discharge from his period of ACDUTRA. The audiologist concluded that if the Veteran's hearing abilities had been damaged during his period of military service, the evidence was not present at separation from a period of active service. 

The audiologist explained that based on current knowledge of cochlear physiology, there was insufficient scientific evidence for delayed-onset of hearing loss secondary to military noise exposure, and that hearing loss should occur at the time of the noise exposure. There was not sufficient evidence from studies to determine whether permanent noise induced hearing loss can develop years after military noise exposure. The audiologist concluded that the available anatomical and physiologic evidence suggests that delayed post exposure noise induced hearing loss was not likely. Thus, the audiologist determined that there was no nexus between the Veteran's current hearing loss and his period of active military service.

In August 2015, the Veteran underwent a private audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:

			


HERTZ




500
1000
2000
3000
4000
RIGHT
40
45
65
70
75
LEFT
40
45
65
65
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 80 percent in the left ear. Thus, he demonstrated bilateral hearing loss disability for VA purposes. 

The audiologist opined that it was more likely than not that the Veteran's hearing loss was related to his military noise exposure (and may have worsened during his civilian life). The audiologist explained that tinnitus was a symptom of damage to the inner hair cells and given the Veteran's tinnitus was service-connected, his hearing loss should also be service-connected.

In the March 2017 addendum to the May 2015 VA examination, the audiologist noted that when a person has hearing loss, it was common for them to experience tinnitus as well. However, the audiologist explained that tinnitus was the perception of hearing not an outside stimulus which can damage the ears. The audiologist concluded that hearing loss may result in tinnitus but tinnitus did not cause hearing loss. Thus, the audiologist opined that it was less likely as not that the Veteran's current hearing loss was caused by or related to his service-connected tinnitus.

The claim of service connection for bilateral hearing loss disability must be denied. Despite the Veteran's contentions that his current bilateral hearing loss disability is due to noise exposure incurred in service, the more probative opinion concludes that it is less likely that there exists a relationship, or nexus, between the current bilateral hearing loss disability and noise exposure incurred in service. 

The audiologist conducting the May 2015 examination concluded that the available anatomical and physiologic evidence suggests that delayed post exposure noise induced hearing loss was not likely, explaining that hearing loss should occur at the time of the noise exposure. In the March 2017 VA examination addendum, the audiologist, explained that when a person has hearing loss it was common for them to experience tinnitus as well; however, tinnitus is the perception of hearing and not an outside stimulus that can damage the ear. Hearing loss may result in tinnitus but tinnitus did not cause hearing loss. Thus, the Veteran's current hearing loss was less likely than not caused by or related to his service-connected tinnitus.  Furthermore there are no complaints of a bilateral hearing loss disability until many years after service. The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board has considered the statements provided by the private audiologist in August 2015 that it was more likely than not that the Veteran's hearing loss was related to his military noise exposure. To the extent this statement represents evidence in favor of the claim the Board is affording it little probative value because they appear to be based on a history provided by the Veteran. LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value). 

To the extent that the Veteran had in-service noise exposure and noise-induced hearing loss, the audiologist did not address the question of delayed onset hearing loss. Thus, to the extent that the August 2015 statement can be viewed as positive evidence supporting the Veteran's claim, it is speculative at best and conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007). See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). For these reasons, the August 2015 statement, to the extent that it is in favor of the Veteran's claim, is afforded little probative value.

The more probative opinion is the opinion offered by the VA audiologist in May 2015. The Board reiterates that the VA audiologist in May 2015 does not dispute that the Veteran experienced noise exposure during his period of service; however, the audiologist concluded that the Veteran's current hearing loss disability was not caused by his period of service, including noise exposure therein. The audiologist explained that hearing loss should occur at the time of the noise exposure and delayed post exposure noise induced hearing loss was not likely. 

To the extent that hearing loss is claimed secondary to the service connected tinnitus, in the March 2017 addendum, the audiologist explained that tinnitus is the perception of hearing and not an outside stimulus that can damage the ear. Hearing loss may result in tinnitus but tinnitus did not cause hearing loss; therefore, the Veteran's current hearing loss was not likely caused by or related to his service-connected tinnitus. 38 C.F.R. § 3.310. 

For these reasons, the Board has the authority to and affords more probative weight to the opinions of the VA audiologist offered in May 2015 and March 2017. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Additionally, there is no evidence of a bilateral sensorineural hearing loss in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (bilateral sensorineural hearing loss) entity were not noted.  Additionally, there is no assertion of continuity of or evidence of sensorineural hearing loss disability within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Veteran is not competent to link his bilateral hearing loss disability to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to state that he sustained acoustic trauma in service. However, he is a lay person and is not competent to establish that his current bilateral hearing loss disability onset as a result of any in-service acoustic trauma. The Veteran is not competent to offer opinion as to etiology of any current bilateral hearing loss disability. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for a bilateral hearing loss disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss disability is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


